Case: 14-7021    Document: 13     Page: 1   Filed: 03/18/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    LOIDA A. USITA,
                    Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7021
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-1560.
                 ______________________

    Before NEWMAN, MOORE, and CHEN, Circuit Judges.
 PER CURIAM.
                        ORDER
     Loida A. Usita and the Secretary of Veterans Affairs
 respond to this court’s order directing the parties to show
 cause why this appeal should be dismissed as untimely.
     On January 9, 2013, the Veterans Court entered
 judgment in Usita’s case. Her notice of appeal was re-
 ceived on October 21, 2013, which was 285 days after
 judgment.
Case: 14-7021         Document: 13    Page: 2     Filed: 03/18/2014



 2                                               USITA   v. SHINSEKI



     To be timely, a notice of appeal must be received by
 the Veterans Court within 60 days of the entry of judg-
 ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
 App. P. 4(a)(1). Like appeals from district courts, the
 statutorily prescribed time for filing appeals from the
 Veterans Court to this court is mandatory and jurisdic-
 tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
 Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
 on the time for taking an appeal under section 7292(a)).
 Accordingly, even in circumstances in which it would be
 equitable to do so, this court is without authority to waive
 the deadline for filing an appeal to this court from the
 Veterans Court. See Bowles v. Russell, 551 U.S. 205, 214
 (2007).
    Because Usita’s appeal as to the underlying judgment
 was filed outside of the statutory deadline for taking an
 appeal to this court, we must dismiss the appeal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26